Title: To John Adams from John L. Meredith, 5 August 1819
From: Meredith, John L.
To: Adams, John


				
					Venerable Sir,
					Urbana, Ohio, 5th. August 1819.—
				
				I have in contemplation, in concert with Isaac Walker a qr. blood Indian of the Wyandot tribe, to publish a history of the traditions of that once powerful nation. provided a work of this kind would meet the approbation of our most distinguished fellow citizens.—The work will contain the traditional history of that nation from as early a date as near 200 year previous to the discovery of America by Columbus;—their government; Changes from despotic to that of the people.—War with their Indian Neighbors, & with the whites—and causes thereof  & manner of negotiating treaties of peace; soliciting aid from neighbors, &c. &c.—Biography pr. tradn: of their leading men in War, and in the civil department—Agricultural notices—ideas of origin, religion—prophecies, anecdotes &c. &c.—The matter will be taken from the mouths of the “hoary chiefs” now in being,—by Mr. Walker, their language is in fact his own in nature, tho’ he has ours in a great degree.—so that this may be a history of the “man of the woods” by, and of himself.Should you think a work of this kind worthy the perusal of the American public, please, at a leisure moment, give me information thereof. and if it should not, also be so good as to let me know.Hoping for pardon for the presumption of addressing, you venerable sir; without any introductory line from some one of whom you may have personal acquaintance. Knowing of no one near this having that honor I have ventured to address you, supposing that if the object was worthy of your notice, nothing of form would be necessary.—Wishing you that felicity, that happiness, in your retirement which should be the lot of a distinguished citizen of this rising empire, to sooth your declining years, is the wish of your hble servt:
				 
					Jno. L. Meredith
				
				